Exhibit 10.26

CLUBCORP, INC.

OMNIBUS STOCK PLAN

(Restated effective as of January 1, 2005)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS    1 SECTION 2. STOCK AND MAXIMUM NUMBER OF SHARES
SUBJECT TO PLAN    6           2.1    Maximum Number of Shares    6
          2.2    Individual Limitation on Maximum Shares.    6           2.3   
Limitation of Shares    6           2.4    Description of Shares    7 SECTION 3.
ADMINISTRATION OF THE PLAN    7           3.1    Committees    7           3.2
   Duration, Removal, Etc.    8           3.3    Meetings and Actions of
Committees    8           3.4    Committee Powers    8           3.5   
Disinterested Committee Powers    9 SECTION 4. ELIGIBILITY AND PARTICIPATION   
10           4.1    Eligible Individuals    10           4.2    Grant of Awards
   10           4.3    Agreements    10           4.4    No Right to Award    10
SECTION 5. ADJUSTMENT PROVISIONS    10           5.1    Adjustment of Awards and
Authorized Stock    10           5.2    Change in Control    11           5.3   
Golden Parachute Limitation    11 SECTION 6. MISCELLANEOUS PROVISIONS    12
          6.1    Term of Award              6.2    Transferability of Awards   
12           6.3    Cash Out Feature    13           6.4    Forfeiture and
Restrictions on Transfer    13           6.5    Conditions to Delivery of Stock
   16           6.6    Payment with Sale Proceeds    17           6.7    Certain
Directors and Officers    17           6.8    Rights as a Shareholder    17
          6.9    Furnish Information    18           6.10    Obligation to
Exercise    18           6.11    Adjustments to Awards    18           6.12   
Remedies    18           6.13    Information Confidential    18           6.14
   Consideration    18           6.15    Acceleration of Vesting Upon Change of
Control    19 SECTION 7. DURATION AND AMENDMENT OF PLAN    19           7.1   
Duration    19           7.2    Amendment    19 SECTION 8. GENERAL    19
          8.1    Application of Funds    19           8.2    Right of the
Corporation and Affiliates to Terminate Employment    19           8.3    No
Liability for Good Faith Determinations    19

 

i



--------------------------------------------------------------------------------

          8.4    Other Benefits    20           8.5    Exclusion From Pension
and Profit-Sharing Compensation.    20           8.6    Agreement Requirements
   20           8.7    Beneficiary Designation.    20           8.8    Execution
of Receipts and Releases    21           8.9    Unfunded Plan    21
          8.10    No Guarantee of Interests    21           8.11    Payment of
Expenses    21           8.12    Corporation Records    21           8.13   
Information    21           8.14    No Liability of Corporation    21
          8.15    Corporation Action    22           8.16    Arbitration    22
          8.17    Severability    22           8.18    Notices    22
          8.19    Successors    23           8.20    Headings    23
          8.21    Governing Law    23           8.22    Word Usage    23

 

ii



--------------------------------------------------------------------------------

CLUBCORP, INC.

OMNIBUS STOCK PLAN

SCOPE AND PURPOSE OF RESTATED PLAN

The Corporation adopted and established the Plan effective on February 10, 1998
and restated the Plan in its entirety effective January 1, 2001. Section 7.2 of
the Plan provides that the Board of Directors of the Company may amend the Plan
at any time. The Plan is hereby amended and restated effective as of January 1,
2005.

ClubCorp, Inc., a Texas corporation, adopted the ClubCorp, Inc. Omnibus Stock
Plan to provide for the granting of various forms of stock based compensation
including:

(a) Options to certain key employees and other persons;

(b) Phantom Shares to certain key employees and other persons;

(c) Stock Appreciation Rights to certain key employees and other persons; and

(d) Restricted Stock to certain key employees and other persons.

The purpose of the Plan is to provide an incentive for key employees of the
Corporation or its Affiliates so that they will apply their best efforts for the
benefit of the Corporation, to encourage them to remain in the service of the
Corporation and its Affiliates; to extend to them the opportunity to acquire a
proprietary interest in the Corporation; and to aid the Corporation and its
Affiliates in attracting able persons to enter the service of the Corporation
and its Affiliates. The Plan is not intended to be a plan subject to the
Employee Retirement Income Security Act of 1974, as amended and shall be
construed accordingly.

SECTION 1. DEFINITIONS

1.1 “Act” means the Securities Exchange Act of 1934, as amended or any similar
or superseding statute or statutes.

1.2 “Affiliates” means any entity that is, directly or indirectly, 50% or more
owned by the Corporation.

1.3 “Agreement” means the written agreement between the Corporation and a Holder
evidencing the terms, conditions, and limitations of the Award granted to that
Holder.

 

1



--------------------------------------------------------------------------------

1.4 “Award” means the grant of any form of Option, Stock Appreciation Right,
Phantom Share or Restricted Stock share under the Plan, whether granted
individually, in combination, or in tandem, to a Holder pursuant to the terms,
conditions, and limitations that the Committee may establish in order to fulfill
the objectives of the Plan.

1.5 “Board of Directors” means the board of directors of the Corporation.

1.6 “Cause” shall mean any occurrence of the following: (a) Holder’s engagement
in any personal misconduct involving willful dishonesty, illegality, or moral
turpitude that is materially detrimental to the business interests, reputation
or goodwill of the Corporation; (b) Holder’s engagement in any act involving
willful dishonesty, disloyalty, or infidelity against the Corporation;
(c) Holder’s willful and continued breach or failure to perform under any of the
material terms and covenants of this Agreement; or (d) Holder’s willful and
continued material breach or failure to perform under any policy established by
the Corporation with respect to the operation of the Corporation’s business and
affairs, or the conduct of the Corporation’s employees.

1.7 “Change in Control” means the event that is deemed to have occurred if:

(a) a dissolution or liquidation of the Corporation;

(b) a merger or consolidation (other than a merger effecting a re-incorporation
of the Corporation in another state or any other merger or a consolidation in
which the shareholders of the surviving corporation and their proportionate
interests therein immediately after the merger or consolidation are
substantially identical to the shareholders of the Corporation and their
proportionate interests therein immediately prior to the merger or
consolidation) in which the Corporation is not the surviving corporation (or
survives only as a subsidiary of another corporation in a transaction in which
the shareholders of the parent of the Corporation and their proportionate
interests therein immediately after the transaction are not substantially
identical to the shareholders of the Corporation and their proportionate
interests therein immediately prior to the transaction; provided, however, that
the Board of Directors may at any time prior to such a merger or consolidation
provide by resolution that the foregoing provisions of this parenthetical shall
not apply if a majority of the Board of Directors of such parent immediately
after the transaction consists of individuals who constituted a majority of the
Board of Directors immediately prior to the transaction); or

(c) transaction in which any person (other than a shareholder of the Corporation
on the date of the Holder’s Agreement) becomes the owner of fifty percent
(50%) or more of the total combined voting power of all classes of stock of the
Corporation (provided, however, that the Board of Directors may at any time
prior to such transaction provide by resolution that this Subsection shall not
apply if such acquiring person is a corporation and a majority of the Board of
Directors of the acquiring corporation immediately after the transaction
consists of individuals who constituted a majority of the Board of Directors
immediately prior to the acquisition of such fifty percent (50%) or more total
combined voting power).

 

2



--------------------------------------------------------------------------------

1.8 “Change in Control Period” shall mean the period beginning ninety (90) days
prior to and ending two (2) years following a Change in Control

1.9 “Code” means the Internal Revenue Code of 1986, as amended.

1.10 “Committee” means the committee appointed pursuant to Section 3 of the Plan
by the Board of Directors to administer this Plan.

1.11 “Corporation” means ClubCorp, Inc. and any successor corporation and all
Affiliates.

1.12 “Disability” or “Disabled” means a total and permanent disability as
defined in the Corporation’s current long term disability plan, or if the
Committee has no long term disability plan in effect at the time of the Holder’s
disability, as determined by the Committee in its sole discretion.

1.13 “Disinterested Committee” means the committee appointed pursuant to
Section 3 of the Plan by the Board of Directors to administer the Plan.

1.14 “Dividend” means the aggregate amount declared as a dividend on Stock, as
determined in the sole discretion of the Board of Directors.

1.15 “Eligible Individuals” means (a) those employees designated by the
Committee as key employees of the Corporation or any of its Affiliates who have
signed an employment agreement with the Corporation or an Affiliate prior to the
date an Option is granted or within one hundred and twenty days of the date an
Option is granted, and (b) those members of the Board of Directors designated by
the Disinterested Committee.

1.16 “Exercise Notice” means the written notice of exercise delivered to the
Corporation during the term of the Award, which shall (a) state the number of
shares of Stock with respect to which the Award is being exercised, (b) be
signed by the Holder of the Award or, if the Holder is dead or becomes affected
by a Disability, by the person authorized to exercise the Award pursuant to
Section 8.7, (c) be accompanied by the Exercise Price (if any) for all shares of
Stock for which the Award is being exercised, and (d) include such other
information, instruments, and documents as may be required to satisfy any other
condition of exercise contained in the Agreement.

1.17 “Exercise Price” means the price at which an Award can be exercised as
specified in the Agreement covering such Award.

1.18 “Fair Market Value” means, for a particular day:

(a) If shares of Stock of the same class are listed or admitted to unlisted
trading privileges on any national or regional securities exchange or sales
prices for such shares in the over-the-counter market are reported by the
National Association of Securities Dealers, Inc. Automated Quotations, Inc.
(“NASDAQ”) National Market System at the date of determining the Fair Market
Value, the

 

3



--------------------------------------------------------------------------------

mean between the highest and lowest quoted selling prices on the date in
question, or if there were no sales on the date in question, the weighted
average of the means between the highest and lowest sales on the nearest date
before and the nearest date after the date in question; or

(b) If shares of Stock of the same class shall not be listed or admitted to
unlisted trading privileges as provided in Subsection 1.18(a) and sales prices
for such shares shall not be reported by the NASDAQ National Market System as
provided in Subsection 1.18(a), and bid and asked prices therefor in the
over-the-counter market shall be reported by NASDAQ (or, if not so reported, by
the National Quotation Bureau Incorporated) at the date of determining the Fair
Market Value, the mean of the closing bid and asked prices on the date in
question, or if none, by taking a weighted average of the means between the bid
and asked prices on the nearest trading date before and the nearest trading date
after the date in question, if both such dates are within a reasonable period;
and

(c) If shares of Stock of the same class shall not be listed or admitted to
unlisted trading privileges as provided in Subsection 1.18(a) and sales prices
or bid and asked prices for such shares shall not be reported by NASDAQ (or the
National Quotation Bureau Incorporated) as provided in Subsection 1.18(a) or
Subsection 1.18(b) at the date of determining the Fair Market Value, or in the
opinion of the Board of Directors, there is insufficient trading to establish
fair market value, the value determined in good faith by the Board of Directors
and confirmed by an independent financial advisory firm.

1.19 “Hardship” shall mean the Committee’s written determination, delivered to
the Eligible Individual of reference, stating that the Committee has determined
that such Eligible Individual has an immediate and heavy financial need which
such Eligible Individual cannot meet through any other sources of income such as
insurance, reasonable liquidation of assets, borrowing or similar sources and
resulting from: (i) unreimbursed substantial medical expenses for the Eligible
Individual or a family member; (ii) purchase (excluding mortgage payments) of
the Eligible Individual’s primary residence; (iii) payments necessary to prevent
eviction of the Eligible Individual from his primary residence, or foreclosure
of his primary residence; and (iv) such other, similar, circumstances which the
Committee, in its sole discretion, reasonably determine pose a substantial risk
to the basic health, shelter and safety needs of the Eligible Individual or his
family members.

1.20 “Holder” means an Eligible Individual to whom an outstanding Award has been
granted.

1.21 “New Option” shall mean an Option granted on or after July 1, 2000.

1.22 “Option” means a stock option that does not satisfy the requirements of
Code Section 422. All references herein to Options shall be references to both
New Options and Prior Options, collectively, except that where a reference is
intended to be exclusively to a New Option, or a Prior Option, reference will be
made to the specific type of Option.

1.23 “Outside Director” has the meaning given to it in Code Section 162(m) and
the regulations thereunder.

 

4



--------------------------------------------------------------------------------

1.24 “Phantom Share(s)” means the share(s) granted to a Holder which entitle the
Holder to receive payment of an amount equal to the Fair Market Value of a share
of Stock on the date of exercise.

1.25 “Plan” means the ClubCorp, Inc. Omnibus Stock Plan, as amended from time to
time.

1.26 “Prior Option” shall mean an Option granted prior to July 1, 2000.

1.27 “Restricted Stock” means Stock granted to Eligible Individuals pursuant to
the Plan which is subject to certain restrictions as to its transferability.

1.28 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Act as adopted in
Act Release No. 34-29131 (April 26, 1991), and amended in Act Release No. 37260
(May 31, 1996), or any successor rule, as amended from time to time.

1.29 “Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, or any successor law, as it may be amended
from time to time.

1.30 “Stock” means the common stock, $.01 par value per share, of ClubCorp, Inc.

1.31 “Stock Appreciation Right” means the right to receive payment of an amount
equal to the excess of the Fair Market Value of a share of Stock (as determined
on the date of exercise) over, as appropriate, the Exercise Price of a related
Option or the Fair Market Value of the Stock on the date of grant of the Stock
Appreciation Right.

1.32 “Termination” means a Holder’s termination of employment with the
Corporation for any reason.

1.33 “Vesting Acceleration Termination” means, a Holder’s Termination from
employment with the Corporation or an Affiliate that has occurred within the
Change in Control Period and said Termination was due to:

(a) the resignation of such Holder which was caused by and within thirty
(30) days of any of the following: (i) without the express written consent of
such Holder, the Holder is assigned to duties which are materially inconsistent
with or result in a material diminution of the Holder’s position, duties, and
status within the Corporation or any Affiliate at the time of the Change in
Control; or (ii) the base salary of the Holder is reduced; or

(b) involuntary Termination for a reason other than Cause.

1.34 “Competitor” shall mean any person or entity that competes with the
Corporation in the private club, athletic club, racquet club, golf or country
club including public fee golf courses, timeshare or resort businesses, or any
business that the Corporation is engaged in as of the Holder’s last day of
employment.”

 

5



--------------------------------------------------------------------------------

SECTION 2. STOCK AND MAXIMUM NUMBER OF SHARES SUBJECT TO PLAN

2.1 Maximum Number of Shares. Subject to the provisions of Section 2.2, 5, and
6.11, the aggregate number of shares of Stock that may be issued or transferred
pursuant to Awards under the Plan shall be seven million six hundred thirty
eight thousand eight hundred sixty two (7,638,862) shares.

2.2 Individual Limitation on Maximum Shares. The aggregate number of shares of
Stock subject to an Award that may be issued or transferred to any single
Eligible Individual in a calendar year under the Plan shall be nine hundred
twenty five thousand (925,000) shares.

2.3 Limitation of Shares. For purposes of the limitations specified in Sections
2.1 and 2.2, the following principles shall apply:

(a) the following shall count against and decrease the number of shares of Stock
that may be issued for purposes of Sections 2.1 and 2.2: (i) shares of Stock
subject to outstanding Options (granted under this Plan), shares of Stock
subject to outstanding Phantom Shares (based on a good faith estimate by the
Corporation or the Committee of the maximum number of shares for which the
Phantom Shares may be settled (assuming payment in full in shares of Stock)),
and shares of Stock subject to outstanding Stock Appreciation Rights granted
independent of Options, (based on a good faith estimate by the Corporation or
the Committee of the maximum number of shares for which the Stock Appreciation
Right may be settled (assuming payment in full in shares of Stock)), and (ii) in
the case of Options granted in tandem with Stock Appreciation Rights, the
greater of the number of shares of Stock that would be counted if one or the
other alone was outstanding (determined as described in clause (i) above);

(b) the following shall be added back to the number of shares of Stock that may
be issued for purposes of Section 2.1 only: (i) shares of Stock with respect to
which Options (granted under this Plan), Phantom Shares, and Stock Appreciation
Rights granted independent of Options, expire, are canceled, or otherwise
terminate without being exercised, converted, or vested, as applicable, and
(ii) in the case of Options granted in tandem with Stock Appreciation Rights,
shares of Stock as to which an Option has been surrendered in connection with
the exercise of a related (“tandem”) Stock Appreciation Right, to the extent the
number surrendered exceeds the number issued upon exercise of the Stock
Appreciation Right;

(c) shares of Stock subject to Stock Appreciation Rights (granted independent of
Options) or Phantom Shares (calculated as provided in clause (a) above) that are
exercised and paid in cash shall be added back to the number of shares of Stock
that may be issued for purposes of Section 2.1 only;

(d) shares of Stock that are transferred by a Holder of an Award (or withheld by
the Corporation) as (i) full or partial payment to the Corporation of the
purchase price of shares of Stock subject to an Option or (ii) the Corporation’s
or any Affiliate’s tax withholding obligations shall not be added back to the
number of shares of Stock that may be issued for purposes of Sections 2.1 and
2.2 and shall not again be subject to Awards; and

 

6



--------------------------------------------------------------------------------

(e) if the number of shares of Stock counted against the number of shares that
may be issued for purposes of Section 2.1 and 2.2 is based upon an estimate made
by the Corporation or the Committee as provided in clause (a) above and the
actual number of shares of Stock issued pursuant to the applicable Award is
greater or less than the estimated number, then, upon such issuance, the number
of shares of Stock that may be issued pursuant to Section 2.1 and 2.2 shall be
further reduced by the excess issuance or increased by the shortfall, as
applicable.

Notwithstanding the provisions of this Section 2.3, no Stock shall be treated as
issuable under the Plan to Eligible Individuals subject to Section 16 of the Act
if otherwise prohibited from issuance under Rule 16b-3.

2.4 Description of Shares. The shares of Stock to be delivered under the Plan
shall be made available from: (a) authorized but unissued shares of Stock;
(b) Stock held in the treasury of the Corporation; or (c) previously issued
shares of Stock reacquired by the Corporation, including shares purchased on the
open market, in each situation as the Board of Directors or the Committee may
determine from time to time in its sole discretion.

SECTION 3. ADMINISTRATION OF THE PLAN

3.1 Committees. The Committee shall be appointed by the Board of Directors and
shall administer the Plan with respect to all Eligible Individuals other than
those who are members of the Board of Directors. The Disinterested Committee
shall be appointed by the Board of Directors and shall be composed of persons
who shall not be Eligible Individuals. The Disinterested Committee shall
administer the Plan with respect to all members of the Board of Directors who
participate in the Plan, if any. Neither Committee shall have the power to
appoint members of either committees or to terminate or amend the Plan. Except
for references in Sections 3 and 4, and unless the context otherwise requires,
references herein to the Committee shall refer to the Disinterested Committee as
administrator of the Plan for members of the Board of Directors who are Eligible
Individuals, if any. In the event that the Stock is registered under Section 12
of the Act, all members of the Committee shall be Outside Directors. The number
of persons that shall constitute the Committee and the Disinterested Committee
shall be determined from time to time by a majority of all the members of the
Board of Directors and, unless that majority of the Board of Directors
determines otherwise or Rule 16b-3 is amended to require otherwise, shall be no
less than two persons. To the extent that Rule 16b-3 promulgated under the Act
requires a system of administration that is different from this Section 3.1,
this Section 3.1 shall automatically be deemed amended to the extent necessary
to cause it to be in compliance with Rule 16b-3.

 

7



--------------------------------------------------------------------------------

3.2 Duration, Removal, Etc. The members of the Committee and the Disinterested
Committee shall serve at the discretion of the Board of Directors, which shall
have the power, at any time and from time to time, to remove members from or add
members to the Committee or the Disinterested Committee. Removal from the
Committee or the Disinterested Committee may be with or without cause. Any
individual serving as a member of the Committee or the Disinterested Committee
shall have the right to resign from membership in the Committee or the
Disinterested Committee by at least three days’ written notice to the Board of
Directors. The Board of Directors, and not the remaining members of the
Committee or the Disinterested Committee, shall have the power and authority to
fill all vacancies on the Committee or the Disinterested Committee. The Board of
Directors shall, within sixty (60) days, fill any vacancy that causes the number
of members of the Committee or the Disinterested Committee to be below two or
any other number that Rule 16b-3 or Code Section 162(m) may require from time to
time.

3.3 Meetings and Actions of Committees. The Board of Directors shall designate
which of the Committee and Disinterested Committee members shall be the chairman
of the respective Committees. If the Board of Directors fails to designate a
chairman for each of the Committees, the members of the Committee and the
members of the Disinterested Committee shall elect one of its members as
chairman of the respective Committees, who shall act as chairman until he ceases
to be a member of the Committee or Disinterested Committee or until the Board of
Directors elects a new chairman. The Committee and the Disinterested Committee
shall hold their meetings at those times and places as the chairman of the
respective Committees may determine. At all meetings of the Committee or the
Disinterested Committee, a quorum for the transaction of business shall be
required and a quorum shall be deemed present if at least a majority of the
members of the Committee or the Disinterested Committee are present. At any
meeting of the Committee or the Disinterested Committee, each member shall have
one vote. All decisions and determinations of the Committee and the
Disinterested Committee shall be made by the majority vote or majority decision
of all of its members present at a meeting at which a quorum is present;
provided, however, that any decision or determination reduced to writing and
signed by all of the members of the Committee and the Disinterested Committee
shall be as fully effective as if it had been made at a meeting that was duly
called and held. The Committee and the Disinterested Committee may make any
rules and regulations for the conduct of their business that are not
inconsistent with the provisions of the Plan, the Articles or Certificate of
Incorporation of the Corporation, the by-laws of the Corporation, and Rule 16b-3
so long as it is applicable, as the Committee or the Disinterested Committee may
deem advisable.

3.4 Committee Powers. Subject to the express provisions of the Plan and Rule
16b-3, the Committee, with respect to all Eligible Individuals and Holders who
are not Board of Director members, shall have the authority, in its sole and
absolute discretion, to: (a) adopt and rescind administrative and interpretive
rules and regulations relating to the Plan; (b) determine the Eligible
Individuals to whom, and the time or times at which, Awards shall be granted;
(c) determine the amount of cash and the number of shares of Stock, Stock
Appreciation Rights, Phantom Shares or shares of Restricted Stock, or any
combination thereof, that shall be the subject of each Award; (d) determine the
terms and provisions of each Award (which need not be identical), including
provisions defining or otherwise relating to (i) the term and the period or
periods and extent of

 

8



--------------------------------------------------------------------------------

exercisability of the Awards, (ii) the extent to which the transferability of
shares of Stock issued or transferred pursuant to any Award is restricted,
(iii) the effect of Holder’s Termination on the Agreement, and (iv) the effect
of approved leaves of absence (consistent with applicable law); (e) accelerate
the exercisability of any Award that has been granted; (f) construe the
respective Awards and the Plan; (g) make determinations of the Fair Market Value
of the Stock pursuant to the Plan; (h) delegate its duties under the Plan to
such agents as it may appoint from time to time, provided that the Committee may
not delegate its duties with respect to making Awards to, or otherwise with
respect to Awards granted to Eligible Individuals who are subject to
Section 16(b) of the Act or Section 162(m) of the Code; and (i) make all other
determinations, perform all other acts, and exercise all other powers and
authority necessary or advisable for administering the Plan, including the
delegation of those ministerial acts and responsibilities as the Committee deems
appropriate. Subject to Rule 16b-3 and Code Section 162(m), the Committee may
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan or in any Award in the manner and to the extent it deems necessary or
desirable to carry the Plan into effect, and the Committee shall be the sole and
final judge of that necessity or desirability. The determinations of the
Committee on the matters referred to in this Section 3.4 shall be final and
conclusive.

3.5 Disinterested Committee Powers. Subject to the express provisions of the
Plan and Rule 16b-3, the Disinterested Committee, with respect to all Eligible
Individuals and Holders who are Board of Director members, shall have the
authority, in its sole and absolute discretion, to: (a) adopt and rescind
administrative and interpretive rules and regulations relating to the Plan;
(b) determine the Eligible Individuals to whom, and the time or times at which,
Awards shall be granted; (c) determine the amount of cash and the number of
shares of Stock, Stock Appreciation Rights, Phantom Shares or shares of
Restricted Stock, or any combination thereof, that shall be the subject of each
Award; (d) determine the terms and provisions of each Award (which need not be
identical), including provisions defining or otherwise relating to (i) the term
and the period or periods and extent of exercisability of the Awards, (ii) the
extent to which the transferability of shares of Stock issued or transferred
pursuant to any Award is restricted, (iii) the effect of Holder’s Termination on
the Agreement, and (iv) the effect of approved leaves of absence (consistent
with applicable law) (e) accelerate the exercisability of any Award that has
been granted; (f) construe the respective Awards and the Plan; (g) make
determinations of the Fair Market Value of the Stock pursuant to the Plan;
(h) delegate its duties under the Plan to such agents as it may appoint from
time to time, provided that the Disinterested Committee may not delegate its
duties with respect to making Awards to, or otherwise with respect to Awards
granted to Eligible Individuals who are subject to Section 16(b) of the Act or
Section 162(m) of the Code; and (i) make all other determinations, perform all
other acts, and exercise all other powers and authority necessary or advisable
for administering the Plan, including the delegation of those ministerial acts
and responsibilities as the Disinterested Committee deems appropriate. Subject
to Rule 16b-3 and Code Section 162(m), the Disinterested Committee may correct
any defect, supply any omission, or reconcile any inconsistency in the Plan or
in any Award in the manner and to the extent it deems necessary or desirable to
carry the Plan into effect, and the Disinterested Committee shall be the sole
and final judge of that necessity or desirability. The determinations of the
Disinterested Committee on the matters referred to in this Section 3.5 shall be
final and conclusive.

 

9



--------------------------------------------------------------------------------

SECTION 4. ELIGIBILITY AND PARTICIPATION

4.1 Eligible Individuals. Awards may be granted pursuant to this Plan only to
persons who are Eligible Individuals at the time of the grant thereof and shall
be made in whatever form the Committee, or the Disinterested Committee, as
applicable, in its sole discretion may determine including Options, Phantom
Shares, Stock Appreciation Rights and Restricted Stock.

4.2 Grant of Awards. Subject to the express provisions of the Plan, the Chief
Executive Officer (CEO) and the Chief Operations Officer of Domestic Operations
(COO-DO) shall determine which Eligible Individuals shall be granted Awards
during the period from the effective date of the Plan through June 30, 1998.
After June 30, 1998, the Committee shall determine which Eligible Individuals,
other than Board of Director members, shall be granted Awards from time to time.
The Disinterested Committee shall determine which members of the Board of
Directors shall be Eligible Individuals and granted Awards from time to time.
The Board of Directors shall also have the power to grant Awards, subject to the
requirements of Rule 16b-3. References to the Committee throughout the remainder
of this Section 4.2 and Section 4.3 shall mean the CEO, COO-DO, Board of
Directors, the Committee or the Disinterested Committee, as appropriate. In
making grants, the Committee and Disinterested Committee shall take into
consideration the contribution the potential Holder has made or may make to the
success of the Corporation or its Affiliates and such other considerations as
the Board of Directors may from time to time specify. The Committee and
Disinterested Committee shall also determine the number of shares subject to
each of the Awards and shall authorize and cause the Corporation to grant Awards
in accordance with those determinations. All grants to Eligible Individuals who
are “covered employees” under Code Section 162(m) shall be subject to
shareholder approval sufficient to satisfy the requirements of Code
Section 162(m). Notwithstanding any provision to the contrary, an Award shall be
void if the Holder is not an Eligible Individual.

4.3 Agreements. Each Award granted under the Plan shall be evidenced by an
Agreement that is executed by the Corporation and the Eligible Individual to
whom the Award is granted and shall incorporate the terms and conditions of such
Award as the Committee shall deem necessary or desirable. More than one Award
may be granted under the Plan to the same Eligible Individual and be outstanding
concurrently.

4.4 No Right to Award. The adoption of the Plan shall not be deemed to give any
person a right to be granted an Award.

SECTION 5. ADJUSTMENT PROVISIONS

5.1 Adjustment of Awards and Authorized Stock. The terms of an Award and the
number of shares of Stock authorized pursuant to Section 2.1 shall be subject to
adjustment from time to time, in accordance with the following provisions:

 

10



--------------------------------------------------------------------------------

(a) If at any time, or from time to time, the Corporation shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then (i) the maximum
number of shares of Stock available for the Plan as provided in Section 2.1
shall be increased proportionately, and the kind of shares or other securities
available for the Plan shall be appropriately adjusted, (ii) the number of
shares of Stock (or other kind of shares or securities) that may be acquired
under any Award shall be increased proportionately, and (iii) the price
(including Exercise Price) for each share of Stock (or other kind of shares or
securities) subject to then outstanding Awards shall be reduced proportionately,
without changing the aggregate purchase price or value as to which outstanding
Awards remain exercisable or subject to restrictions.

(b) If at any time, or from time to time, the Corporation shall consolidate as
whole (by reclassification, reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, then
(i) the maximum number of shares of Stock available for the Plan as provided in
Section 2.1 shall be decreased proportionately, and the kind of shares or other
securities available for the Plan shall be appropriately adjusted, (ii) the
number of shares of Stock (or other kind of shares or securities) that may be
acquired under any Award shall be decreased proportionately, and (iii) the price
(including Exercise Price) for each share of Stock (or other kind of shares or
securities) subject to then outstanding Awards shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

(c) Whenever the number of shares of Stock subject to outstanding Awards and the
price for each share of Stock subject to outstanding Awards are required to be
adjusted as provided in this Subsection 5.1(c), the Committee shall promptly
prepare a notice setting forth, in reasonable detail, the event requiring
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the change in price and the number of shares of Stock, other
securities, cash, or property purchasable subject to each Award after giving
effect to the adjustments. The Committee shall promptly give each Holder (or his
transferee) such a notice.

(d) Adjustments under Subsections 5.1(a) and (b) shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding, and conclusive. No fractional interest shall be
issued under the Plan on account of any such adjustments.

5.2 Change in Control. As of the effective date of a Change in Control, the
Board of Directors shall change the number and kind of shares of Stock subject
to any Award (including substitution of shares of another corporation), and the
Exercise Price thereof, in the manner it deems appropriate as determined in its
sole discretion.

5.3 Golden Parachute Limitation. In the event that Code Section 280G applies to
any Award and the aggregate present value of the benefits to a Holder under the
Plan, and any other plan, program, or arrangement maintained by the Corporation
constitutes an “excess parachute payment” (within the meaning of Code
Section 280G(b)(1)) and the excise tax on such payment would cause the net
parachute payments (after taking into account federal, state and local income
and excise

 

11



--------------------------------------------------------------------------------

taxes) to which the Holder otherwise would be entitled to be less than what the
Holder would have netted (after taking into account federal, state and local
income taxes) had the present value of his total parachute payments equaled
$1.00 less than three times his “base amount” (within the meaning of Code
Section 280G(b)(3)(A)), the Holder’s total “parachute payments” (within the
meaning of Code Section 280G(b)(2)(A)) shall be reduced (by the minimum possible
amount) so that their aggregate present value equals $1.00 less than three times
such base amount. For purposes of this calculation, it shall be assumed that the
Holder’s tax rate will be the maximum marginal federal, state and local income
tax rate on earned income with such maximum federal rate to be computed with
regard to Code Section 1(g), if applicable. In the event that the Holder and the
Corporation are unable to agree as to the amount of the reduction described
above, if any, the Corporation shall select a law firm or accounting firm from
among those regularly consulted by the Corporation regarding federal income tax
or employee benefit matters and such law firm or accounting firm shall determine
the amount of such reduction and such determination shall be final and binding
upon the Holder and the Corporation.

SECTION 6. MISCELLANEOUS PROVISIONS

6.1 Term of Award. The provisions of this Section shall apply to the extent a
Holder’s Agreement does not expressly provide otherwise. If the Holder’s
employment with the Corporation is terminated for Cause, the Option shall
terminate immediately upon the Holder’s Involuntary Termination for Cause and
cease to be payable or exercisable. If the Holder resigns or voluntarily leaves
his or her employment, the Holder shall have the right for thirty (30) days
following the date of his or her resignation or voluntary separation to exercise
such Option which he or she has been granted, to the extent such Option is
exercisable on the date of his or her Termination. If the Holder ceases to be an
Eligible Individual by reason of: (a) Disability; (b) retirement on or after age
sixty-five (65); or (c) Involuntary Termination without Cause, the Holder shall
have the right for twelve (12) months after the date of his or her
(a) Disability; (b) retirement on or after age sixty-five (65); or
(c) Involuntary Termination without Cause, to exercise an Option to the extent
such Option is exercisable on the date of his or her (a) Disability;
(b) retirement on or after age sixty-five (65); or (c) Involuntary Termination
without Cause. If the Holder ceases to be an Eligible Individual by reason of
death, the Holder’s designated beneficiary shall have the right for twelve
(12) months after the date of death to exercise the Option, to the extent such
Option is exercisable on the date of death. At the end of such twelve (12) month
period, the Option shall terminate and cease to be payable or exercisable.
Notwithstanding any other provision of this Plan or Agreements, no Option shall
be payable or exercisable after the expiration of ten (10) years from the date
it is granted.

6.2 Transferability of Awards. In addition to such other terms and conditions as
may be included in a particular Agreement granting an Award, an Award shall be
exercisable during a Holder’s lifetime only by the Holder or by the Holder’s
guardian or legal representative. An Award shall not be transferable other than
by will or the laws of descent and distribution.

 

12



--------------------------------------------------------------------------------

Notwithstanding the previous paragraph, the Committee may, in its discretion,
authorize all or a portion of an Award to be granted on terms which permit
transfer by the Holder to: (i) the Holder’s spouse, children, stepchildren,
grandchildren, step grandchildren, parents, stepparents, siblings or step
siblings (“Immediate Family Members”); (ii) a trust or trusts for the exclusive
benefit of such Immediate Family Members; (iii) a partnership in which such
Immediate Family Members are the only partners; or (iv) other persons as the
Committee may permit, provided that the Agreement pursuant to which such Award
is granted must be: (a) approved by the Committee; (b) expressly provide for
transferability in a manner consistent with this Section 6.2; (c) contain
representation by the Holder that he understands the effect of such transfer;
and (d) release the Committee from any liability in connection with such
transfer. Subsequent transfers shall be prohibited except transfers to other
Immediate Family Members and transfers by will or the laws of descent and
distribution. Following such transfer, any such Award shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer. The events of Termination of Section 6.1 shall continue to apply with
respect to the original Holder, following which the Award shall be exercisable
by the transferee only to the extent and for the period specified in
Section 6.1.

6.3 Cash Out Feature. Upon Holder’s Termination or his ceasing to be employed in
a position that has been designated by the Committee as a key employee position,
the Corporation shall have the right at any time thereafter, in its sole
discretion, to cancel any Award by paying Holder a cash amount that is equal to:
(i) the difference between an Option’s Exercise Price and the then Fair Market
Value of the Stock times the number of shares covered by the unexercised vested
portion of such Holder’s Option; (ii) the difference between a SAR’s Exercise
Price and the then Fair Market Value of the Stock times the number of shares
covered by the unexercised vested portion of such Holder’s SARs; and (iii) a
Phantom Share’s Fair Market Value times the number of shares covered by the
unexercised vested portion of such Holder’s Phantom Shares; and (iv) the Fair
Market Value of a share of Restricted Stock times the number of shares of
Restricted Stock, as applicable. Without limiting the generality of the
foregoing, except where the payment would be in the minimum amount necessary to
alleviate a Hardship of the Holder, the Corporation will not cancel, or acquire,
shares of Restricted Stock until after the six (6) month anniversary of the date
on which the restrictions lapse on such shares of Restricted Stock.

6.4 Forfeiture and Restrictions on Transfer.

(A) PRIOR OPTIONS - Each Agreement may contain or otherwise provide for
conditions giving rise to the forfeiture of the Stock acquired pursuant to an
Award or otherwise and may also provide for those restrictions on the
transferability of shares of the Stock acquired pursuant to an Award or
otherwise that the Committee in its sole and absolute discretion may deem proper
or advisable. The conditions giving rise to forfeiture may include, but need not
be limited to, the requirement that the Holder render substantial services to
the Corporation or its Affiliates for a specified period of time. The
restrictions on transferability may include, but need not be limited to, options
and rights of first refusal in favor of the Corporation and shareholders of the
Corporation other than the Holder of such shares of Stock who is a party to the
particular Agreement or a subsequent holder of the shares of Stock who is bound
by that Agreement.

 

13



--------------------------------------------------------------------------------

No Holder may sell or transfer Stock acquired pursuant to an Award prior to the
date that is six (6) months from their receipt of the Stock under such Award.

A Holder may not sell or transfer Stock acquired through the exercise of a Prior
Option unless:

(a) the sale or transfer is of the minimum number of shares of Stock necessary
to (i) fund the exercise of a Prior Option, (ii) pay any taxes resulting from
the exercise of the Prior Option, or (iii) alleviate a Hardship;

(b) the Holder owns shares of Stock sufficient to meet the minimum ownership
level set forth in Appendix A;

(c) the six (6) month anniversary of the date on which the Option was exercised
to acquire such shares of Stock has occurred, in which case he may sell or
transfer fifty percent (50%) of such shares of Stock, less any shares of Stock
already sold or transferred under the provisions of the preceding Sections
(a) and (b) of this paragraph; or

(d) the two (2) year anniversary of the date on which the Option was exercised
to acquire such shares of Stock has occurred.

The minimum ownership level set forth in Appendix A may be changed by the
Committee in its sole discretion at any time. The Fair Market Value of all Stock
holdings (whether vested or forfeitable) will be considered toward meeting the
required ownership level. In addition, a Holder will be treated as owning
(i) the Fair Market Value of Stock equal to his account balance in the ClubCorp
Employee Stock Ownership Plan as of the Plan’s most recent allocation date;
(ii) an amount equal to the difference between the Exercise Price of any Stock
Appreciation Right held by Holder over the Fair Market Value of the Stock
subject to the Stock Appreciation Rights on such date; (iii) an amount equal to
the Fair Market Value of Stock subject to a Phantom Share; and (iv) an amount
equal to the number of shares of Restricted Stock held by Holder.

Without limiting the generality of the preceding two paragraphs, in addition,
all shares of Stock issued pursuant to an exercise of an Award under this Plan
shall be subject to the terms and conditions of the shareholders agreement that
the Corporation shall forward to each Holder upon the exercise of an Award.
Notwithstanding anything to the contrary in the Plan or the Holder’s Agreement,
the Holder shall have no right to have any shares issued to him or her until the
Holder has signed the shareholders agreement given to him by the Corporation.
Each Agreement may contain or otherwise provide for such other restrictions on
the transferability of Stock acquired pursuant to an Award as the Committee, in
its sole and absolute discretion, shall deem proper or advisable. Such other
restrictions on transferability may include, but need not be limited to, options
and rights of first refusal in favor of the Corporation and shareholders of the
Corporation.

 

14



--------------------------------------------------------------------------------

  (B) NEW OPTIONS -

Effective for all option grants effective as of September 19, 2003: Each
Agreement may contain or otherwise provide for conditions giving rise to the
forfeiture of the Stock acquired pursuant to an Award or otherwise and may also
provide for those restrictions on the transferability of shares of the Stock
acquired pursuant to an Award or otherwise that the Committee in its sole and
absolute discretion may deem proper or advisable. The conditions giving rise to
forfeiture may include, but need not be limited to, the requirement that the
Holder render substantial services to the Company or its Affiliates for a
specified period of time. The restrictions of transferability may include, but
need not be limited to, options and rights of first refusal in favor of the
Company and shareholders of the Company other than the Holder of such shares of
Stock who is a party to the particular Agreement or a subsequent holder of the
shares of Stock who is bound by that Agreement.

The Holder may not sell or transfer Stock acquired through the exercise of a New
Option unless:

(a) the sale or transfer is of the minimum number of shares of Stock necessary
to alleviate a Hardship;

(b) the six (6) month anniversary of the date on which the Option was exercised
to acquire such shares of Stock has occurred, in which case he may sell or
transfer fifty percent (50%) of such shares of Stock, less any shares of Stock
already sold or transferred under the provisions of the preceding section (a) of
this paragraph;

(c) the two (2) year anniversary of the date on which the Option was exercised
to acquire such shares of Stock has occurred; or

(d) the Holder owns shares of Stock sufficient to meet the minimum ownership
level set forth in Appendix A.

Without limiting the generality of the preceding two paragraphs, in addition,
all shares of Stock issued pursuant to an exercise of an Option under this Plan
shall be subject to the terms and conditions of the shareholders agreement that
ClubCorp shall forward to each Holder upon the exercise of an Option.
Notwithstanding anything to the contrary in the Plan or the Holder’s Agreement,
the Holder shall have no right to have any shares issued to him or her until the
Holder has signed the shareholders agreement given to him or her by ClubCorp.
Each Agreement may contain or otherwise provide for such other restrictions on
the transferability of Stock acquired pursuant to an Option as the Committee, in
its sole and absolute discretion, shall deem proper or advisable. Such other
restrictions on transferability may include, but need not be limited to, options
and rights of first refusal in favor of ClubCorp and shareholders of ClubCorp.
ClubCorp is under no obligation to purchase Stock from Holder, and in particular
has no current plans to purchase any Stock held for less than six (6) months by
Holder.

 

15



--------------------------------------------------------------------------------

Effective for all option grants effective on and after September 20, 2003: Each
Agreement may contain or otherwise provide for conditions giving rise to the
forfeiture of the Stock acquired pursuant to an Award or otherwise and may also
provide for those restrictions on the transferability of shares of the Stock
acquired pursuant to an Award or otherwise that the Committee in its sole and
absolute discretion may deem proper or advisable. The conditions giving rise to
forfeiture may include, but need not be limited to, the requirement that the
Holder render substantial services to the Company or its Affiliates for a
specified period of time. The restrictions of transferability may include, but
need not be limited to, options and rights of first refusal in favor of the
Company and shareholders of the Company other than the Holder of such shares of
Stock who is a party to the particular Agreement or a subsequent holder of the
shares of Stock who is bound by that Agreement.

The Holder may not sell or transfer fifty percent (50%) of the Stock acquired
through the exercise of an Option unless the Holder owns shares of Stock
sufficient to meet the minimum ownership level set forth in Appendix A.

All shares of Stock issued pursuant to an exercise of an Option under this Plan
shall be subject to the terms and conditions of the shareholders agreement that
the Company shall forward to each Holder upon the exercise of an Option.
Notwithstanding anything to the contrary in the Plan or the Holder’s Agreement,
the Holder shall have no right to have any shares issued to him or her until the
Holder has signed the shareholders agreement given to him or her by the Company.
Each Agreement may contain or otherwise provide for such other restrictions on
the transferability of Stock acquired pursuant to an Option as the Committee, in
its sole and absolute discretion, shall deem proper or advisable. Such other
restrictions on transferability may include, but need not be limited to, options
and rights of first refusal in favor of the Company and shareholders of the
Company. The Company is under no obligation to purchase Stock from Holder, and
in particular has no current plans to purchase any Stock held for less than six
(6) months by Holder.

6.5 Conditions to Delivery of Stock. Nothing herein or in any Award granted
hereunder or any Agreement shall require the Corporation to issue any shares
with respect to any Award if that issuance would, in the opinion of counsel for
the Corporation, constitute a violation of the Securities Act or any similar or
superseding statute or statutes, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect. At the time of any exercise of an Option, Stock Appreciation
Right, a Phantom Share, or issuance of any Restricted Stock the Corporation may,
as a condition precedent to the exercise of such Option, Stock Appreciation
Right, Phantom Share, or issuance of Restricted Stock require from the Holder of
the Award (or in the event of his death, his legal representatives, heirs,
legatees, or distributees) such written representations, if any, concerning the
Holder’s (or Holder’s transferee’s) intentions with regard to the retention or
disposition of the shares of Stock being acquired pursuant to the Award and such
written covenants and agreements, if any, as to the manner of disposal of such
shares as, in the opinion of counsel to the Corporation, may be necessary to
ensure that any disposition by that Holder (or in the event of the Holder’s
death, his legal representatives, heirs, legatees, or distributees) will not
involve a violation of the Securities Act or any similar or superseding statute
or statutes, any other applicable state or federal statute or regulation, or any
rule of any applicable securities exchange or securities association, as then in
effect.

 

16



--------------------------------------------------------------------------------

6.6 Payment with Sale Proceeds. If the Stock has been registered under the Act,
then at the request of the Holder (or his transferee) and to the extent
permitted by applicable law, the Committee may (but shall not be required to)
approve arrangements with a brokerage firm under which that brokerage firm, on
behalf of the Holder (or his transferee), shall pay to the Corporation the
Exercise Price of the Award being exercised and the Corporation shall promptly
deliver the exercised shares of Stock to the brokerage firm. To accomplish this
transaction, the Holder (or his transferee) must deliver to the Corporation an
Exercise Notice containing irrevocable instructions from the Holder (or his
transferee) to the Corporation to deliver the Stock certificates representing
the shares of Stock directly to the broker. Upon receiving a copy of the
Exercise Notice acknowledged by the Corporation, the broker shall sell that
number of shares of Stock or loan the Holder (or his transferee) an amount
sufficient to pay the Exercise Price and any withholding obligations due. The
broker then shall deliver to the Corporation that portion of the sale or loan
proceeds necessary to cover the Exercise Price and any withholding obligations
due. The Committee shall not approve any transaction of this nature if the
Committee believes that the transaction would give rise to the Holder’s
liability for short-swing profits under Section 16(b) of the Act.

6.7 Certain Directors and Officers. With respect to Holders who are directors or
officers of the Corporation or any of its Affiliates and who are subject to
Section 16(b) of the Act, Awards and all rights under the Plan shall be
exercisable during the Holder’s lifetime only by the Holder or the Holder’s
guardian or legal representative, but not for at least six (6) months after the
Date of grant, unless (a) the Board of Directors expressly authorizes that an
Award shall be exercisable before the expiration of the six (6) month period or
(b) the death or Disability of the Holder occurs before the expiration of the
six (6) month period. In addition, no such officer or director shall exercise
any Stock Appreciation Right, Phantom Share or have shares of Stock withheld to
pay tax withholding obligations within the first six (6) months of the term of
an Award. Any election by any such officer or director to have tax withholding
obligations satisfied by the withholding of shares of Stock shall be irrevocable
and shall be communicated to the Committee during the period beginning on the
third day following the date of release of quarterly or annual summary
statements of sales and earnings and ending on the twelfth business day
following such date (the “Window Period”) or by an irrevocable election
communicated to the Committee at least six (6) months before the date of
exercise of the Award for which such withholding is desired. Any election by
such an officer or director to receive cash in full or partial settlement of a
Stock Appreciation Right, or Phantom Share as well as any exercise by such
individual of a Stock Appreciation Right or Phantom Share for such cash, in
either case to the extent permitted under the applicable Agreement or otherwise
permitted by the Committee, shall be made during the Window Period or within any
other periods that the Committee shall specify from time to time.

6.8 Rights as a Shareholder. A Holder (or his transferee) shall have no right as
a shareholder with respect to any shares covered by his Award until a
certificate representing those shares is issued in his name. No adjustment shall
be made for Dividends (ordinary or extraordinary, whether in cash or other
property) or distributions or other rights unless otherwise provided in his

 

17



--------------------------------------------------------------------------------

Agreement. Nevertheless, Dividends, dividend equivalent rights and voting rights
may be extended to and made part of any Award denominated in Stock or units of
Stock, subject to such terms, conditions and restrictions as the Committee may
establish. The Committee may also establish rules and procedures for the
crediting of interest on deferred cash payments and dividend equivalents for
deferred payment denominated in Stock or units of Stock.

6.9 Furnish Information. Each Holder (or his transferee) shall furnish to the
Corporation all information requested by the Corporation to enable it to comply
with any reporting or other requirement imposed upon the Corporation by or under
any applicable statute or regulation.

6.10 Obligation to Exercise. The granting of an Award hereunder shall impose no
obligation to exercise the same or any part thereof.

6.11 Adjustments to Awards. Subject to Section 16(b), Code Section 162(m) and
the limitations set forth in this Plan, the Committee may make any adjustment in
the Exercise Price of, the number of shares of Stock subject to, or the terms
of, an Award, or by canceling the outstanding Award and regranting such Award.
Such adjustment shall be made by amending, substituting, or regranting the
Award. Such amendment, substitution, or regrant may result in terms and
conditions that differ from the terms and conditions of the original Award. The
Committee may not, however, impair the rights of any Holder (or his transferee)
of previously granted Awards without that Holder’s (or his transferee’s)
consent. If such action is effected by amendment, such amendment shall be deemed
effective as of the Date of grant of the amended Award.

6.12 Remedies. The Corporation shall be entitled to recover from a Holder (or
his transferee) reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of the Plan and any Agreement whether by
an action to enforce specific performance or for damages for its breach or
otherwise.

6.13 Information Confidential. As partial consideration for the granting of each
Award hereunder, the Holder shall agree with the Corporation that he will keep
confidential all information and knowledge that he has relating to the manner
and amount of his participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Holder’s spouse, tax or financial advisors, or to a financial institution
to the extent that such information is necessary to secure a loan. In the event
any breach of this promise comes to the attention of the Committee, it shall
take into consideration that breach in determining whether to recommend the
grant of any future Award to that Holder, as a factor mitigating against the
advisability of granting any such future Award to such individual.

6.14 Consideration. No Award shall be exercisable with respect to a Holder (or
his transferee) unless he shall have paid cash or property to, or performed
services for, the Corporation or any of its Affiliates that the Committee
believes is equal to or greater in value than the par value of the Stock subject
to such Award.

 

18



--------------------------------------------------------------------------------

6.15 Acceleration of Vesting Upon Change of Control. In the event that a Holder
ceases to be an Eligible Individual due to a Vesting Acceleration Termination,
such Holder’s Awards shall become fully vested and immediately exercisable as of
the day before the later to occur of (i) the Vesting Acceleration Termination or
(ii) the Change in Control related to the Vesting Acceleration Termination.

SECTION 7. DURATION AND AMENDMENT OF PLAN

7.1 Duration. No Awards may be granted hereunder after the date that is ten
(10) years from the date the Plan is adopted by the Board of Directors.

7.2 Amendment. The Board of Directors or the Compensation Committee of the Board
of Directors, (“Compensation Committee”) may, insofar as permitted by law, with
respect to any shares which, at the time, are not subject to Awards, suspend or
discontinue the Plan or revise or amend it in any respect whatsoever and may
amend any provision of the Plan or any Agreement to make the Plan or the
Agreement, or both, comply with Section 16(b) of the Act and the exemptions from
that Section in the regulations thereunder. The Board of Directors or the
Compensation Committee may also amend, modify, suspend, or terminate the Plan
for the purpose of meeting or addressing any changes in other legal requirements
applicable to the Corporation or the Plan or for any other purpose permitted by
law. In connection with any amendment of the Plan, the Board of Directors or the
Compensation Committee shall be authorized to incorporate such provisions as
shall be necessary for amounts paid under the Plan to be exempt from
Section 162(m) of the Code.

SECTION 8. GENERAL

8.1 Application of Funds. The proceeds received by the Corporation from the sale
of shares pursuant to Awards may be used for any general corporate purpose.

8.2 Right of the Corporation and Affiliates to Terminate Employment. Nothing
contained in the Plan, or in any Agreement, shall confer upon any Holder the
right to continue in the employ of the Corporation or any Affiliate or interfere
in any way with the rights of the Corporation or any Affiliate to terminate the
Holder’s employment at any time.

8.3 No Liability for Good Faith Determinations. Neither the members of the Board
of Directors nor any member of the Committee shall be liable for any act,
omission or determination taken or made in good faith with respect to the Plan
or any Award granted under it; and members of the Board of Directors and the
Committee shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage, or expense (including
attorneys’ fees, the costs of settling any suit, provided such settlement is
approved by independent legal counsel selected by the Corporation, and amounts
paid in satisfaction of a judgment, except a judgment based on a finding of bad
faith) arising therefrom to the full extent permitted by law and under any
directors’ and officers’ liability or similar insurance coverage that may from
time to time be in effect. This right to indemnification shall be in addition
to, and not a limitation on, any other indemnification rights any member of the
Board of Directors or the Committee may have.

 

19



--------------------------------------------------------------------------------

8.4 Other Benefits. Participation in the Plan shall not preclude the Holder from
eligibility in any other stock plan or stock option plan of the Corporation or
any Affiliate or any old age benefit, insurance, pension, profit sharing
retirement, bonus, or other extra compensation plans that the Corporation or any
Affiliate has adopted, or may, at any time, adopt for the benefit of its
employees. Neither the adoption of the Plan by the Board of Directors nor the
submission of the Plan to the shareholders of the Corporation for approval shall
be construed as creating any limitations on the power of the Board of Directors
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options and the awarding of stock and
cash otherwise than under the Plan and such arrangements may be either generally
applicable or applicable only in specific cases.

8.5 Exclusion From Pension and Profit-Sharing Compensation. By acceptance of an
Award (regardless of form) each Holder shall be deemed to have agreed that the
Award is special incentive compensation that will not be taken into account in
any manner as salary, compensation, or bonus in determining the amount of any
payment under any pension, retirement, or other employee benefit plan of the
Corporation or any Affiliate, unless any pension, retirement, or other employee
benefit plan of the Corporation or Affiliate expressly provides that such Award
shall be so considered for purposes of determining the amount of any payment
under any such plan. In addition, each beneficiary of a deceased Holder shall be
deemed to have agreed that the Award will not affect the amount of any life
insurance coverage, if any, provided by the Corporation or a Affiliate on the
life of the Holder that is payable to the beneficiary under any life insurance
plan covering employees of the Corporation or any Affiliate.

8.6 Agreement Requirements. No Award shall be deemed granted unless the key
employee or Eligible Individual has signed an Agreement, that is in a form
satisfactory to the Corporation. In the event a Holder is determined to have
violated the terms of his or her Agreement by a court of competent jurisdiction
or pursuant to arbitration, all Awards under this Plan, including vested Awards,
will be forfeited as of the date of the violation. In addition, any Stock
acquired through the exercise of an Award must be returned to the Corporation.
In the case of an Option, the Corporation shall refund to Holder the Exercise
Price of such forfeited Stock. If Holder no longer owns the Stock, Holder will
owe the Corporation an amount equal to any gain or profit over the Exercise
Price that the Holder received on the sale of such Stock and the Corporation has
the right to offset this amount from any payments it owes Holder.

8.7 Beneficiary Designation. Each Holder shall have the right to designate a
beneficiary on the form provided by the Committee. If no beneficiary is
designated, Holder’s estate shall have the right of a beneficiary. If Holder was
an Optionee under the ClubCorp, Inc. Executive Stock Option Plan, any
beneficiary designation under that Plan will be effective for purposes of this
Plan, unless or until otherwise revoked.

 

20



--------------------------------------------------------------------------------

8.8 Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock to the Holder, or to his legal representative, heir,
legatee, or distributee, in accordance with the provisions hereof, shall, to the
extent thereof, be in full satisfaction of all claims of such individuals
hereunder. The Committee may require any Holder, legal representative, heir,
legatee, or distributee, as a condition precedent to such payment, to execute a
release and receipt therefor in such form as it shall determine.

8.9 Unfunded Plan. Insofar as it provides for Awards of cash and Stock, the Plan
shall be unfunded. Although bookkeeping accounts may be established with respect
to Holders who are entitled to cash, Stock, or rights thereto under the Plan,
any such accounts shall be used merely as a bookkeeping convenience. The
Corporation shall not be required to segregate any assets that may at any time
be represented by cash, Stock, or rights thereto, nor shall the Plan be
construed as providing for such segregation, nor shall the Corporation, the
Board of Directors nor the Committee be deemed to be a trustee of any cash,
Stock, or rights thereto to be granted under the Plan. Any liability of the
Corporation to any Holder (or his transferee) with respect to a grant of cash,
Stock, or rights thereto under the Plan shall be based solely upon any
contractual obligations that may be created by the Plan and any Agreement; no
such obligation of the Corporation shall be deemed to be secured by any pledge
or other encumbrance on any property of the Corporation. Neither the
Corporation, the Board of Directors nor the Committee shall be required to give
any security or bond for the performance of any obligation that may be created
by the Plan.

8.10 No Guarantee of Interests. Neither the Committee nor the Corporation
guarantees the Stock from loss or depreciation.

8.11 Payment of Expenses. All expenses incident to the administration,
termination, or protection of the Plan, including, but not limited to, legal and
accounting fees, shall be paid by the Corporation or its Affiliates; provided,
however, the Corporation or an Affiliate may recover any and all damages, fees,
expenses, and costs arising out of any actions taken by the Corporation to
enforce its right to purchase Stock under this Plan.

8.12 Corporation Records. Records of the Corporation or its Affiliates regarding
the Holder’s period of employment, Termination and the reason therefor, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Committee to be incorrect.

8.13 Information. The Corporation and its Affiliates shall, upon request or as
may be specifically required hereunder, furnish or cause to be furnished all of
the information or documentation which is necessary or required by the Committee
to perform its duties and functions under the Plan.

8.14 No Liability of Corporation. The Corporation assumes no obligation or
responsibility to the Holder or his legal representatives, heirs, legatees, or
distributees for any act of, or failure to act on the part of, the Committee.

 

21



--------------------------------------------------------------------------------

8.15 Corporation Action. Any action required of the Corporation shall be by
resolution of its Board of Directors or by an individual authorized to act for
the Corporation.

8.16 Arbitration. Any legal or equitable claims or disputes arising out of or
related to the Plan or this Agreement, shall be resolved by binding arbitration.
The arbitration proceedings shall be conducted in Dallas, Texas in accordance
with the Employment Dispute Resolution Rules (“EDR Rules”) of the American
Arbitration Association (“AAA”) in effect at the time a demand for arbitration
is made. Prior to filing any claim for arbitration, the parties agree to attend
a full day of mediation to attempt to resolve the claim or dispute. If the
mediation is unsuccessful, either party can file an arbitration claim as
described herein.

One arbitrator shall be used and shall be chosen by mutual agreement of the
parties. If, within thirty (30) days no arbitrator has been chosen, an
arbitrator shall be chosen from a list or lists of proposed arbitrators
submitted by the AAA pursuant to its EDR Rules, except that (i) the number of
preemptory strikes shall not be limited, and (ii) if the parties fail to select
an arbitrator from one or more lists, within sixty (60) days after the Holder
notifies the Corporation of an arbitrable dispute, AAA shall have the power to
appoint the arbitrator. The arbitrator shall coordinate, and limit as
appropriate, all pre-arbitral discovery, which shall include document
production, information requests, and depositions. The arbitrator shall issue a
written decision and award stating the reasons therefor. The decision and award
shall be final and binding on both parties, their heirs, executors,
administrators, successors, and assigns. The costs and expenses of the
arbitration shall be borne evenly by the parties.

8.17 Severability. In the event that any provision of this Plan, or the
application hereof to any individual or circumstance, is held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable in any respect
under present or future laws effective during the effective term of any such
provision, such invalid, illegal, or unenforceable provision shall be fully
severable; and this Plan shall then be construed and enforced as if such
invalid, illegal, or unenforceable provision had not been contained in this
Plan; and the remaining provisions of this Plan shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance from this Plan. Furthermore, in lieu of each such
illegal, invalid, or unenforceable provision, there shall be added automatically
as part of this Plan a provision as similar in terms to such illegal, invalid,
or unenforceable provision as may be possible and be legal, valid, and
enforceable. If any of the terms or provisions of this Plan conflict with the
requirements of Rule 16b-3 (as those terms or provisions are applied to Eligible
Individuals who are subject to Section 16(b) of the Act), then those conflicting
terms or provisions shall be deemed inoperative to the extent they so conflict
with the requirements of Rule 16b-3 and, in lieu of such conflicting provision,
there shall be added automatically as part of this Plan a provision as similar
in terms to such conflicting provision as may be possible and not conflict with
the requirements of Rule 16b-3.

8.18 Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is actually received by the Corporation addressed to the
attention of the Corporate Secretary at the Corporation’s office as

 

22



--------------------------------------------------------------------------------

specified in the applicable Agreement. The Corporation or a Holder (or his
transferee) may change, at any time and from time to time, by written notice to
the other, the address which it or he had previously specified for receiving
notices. Until changed in accordance herewith, the Corporation and each Holder
shall specify as its and his address for receiving notices the address set forth
in the Agreement pertaining to the shares to which such notice relates. Any
person entitled to notice hereunder may waive such notice.

8.19 Successors. The Plan shall be binding upon the Holder, his legal
representatives, heirs, legatees, and distributees, upon the Corporation, its
successors and assigns and upon the Committee and its successors.

8.20 Headings. The titles and headings of Sections and Subsections are included
for convenience of reference only and are not to be considered in construction
of the provisions hereof.

8.21 Governing Law. All questions arising with respect to the provisions of the
Plan shall be determined by application of the laws of the State of Texas,
without giving effect to any conflict of law provisions thereof, except to the
extent Texas law is preempted by federal law. The obligation of the Corporation
to sell and deliver Stock hereunder is subject to applicable federal, state and
foreign laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

8.22 Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Plan dictates, the plural shall be
read as the singular and the singular as the plural.

SECTION 9. EFFECTIVE DATE.

The Plan, as restated, shall be effective as of January 1, 2005.

 

23



--------------------------------------------------------------------------------

APPENDIX A

 

Salary Level

    

Percent of Base Pay

Above Level 14      200% Levels 14 and above with membership on the Operations
Committee.      200% Level 13 with membership on the Operations Committee.     
100% Levels 14 and 13 without membership on the Operations Committee and Levels
12, 11, 10 and 9.      No minimum

 

24